Exhibit 99.1 PAN AMERICAN SILVER DECLARES ITS FIRST DIVIDEND (All amounts in US dollars unless otherwise stated) Vancouver, British Columbia – February 15, 2010 - Pan American Silver Corp. (PAAS: NASDAQ; PAA: TSX) (“Pan American” or the “Company”) today announced that its Board of Directors has approved a semi-annual cash dividend to holders of its common shares.In conjunction with this approval, the Board has declared its first cash dividend of $0.025 per common share to holders of record of its common shares as of the close of business on Friday, February 26, 2010.The dividend will be distributed on or about Friday, March 12, 2010.Specific dates and amounts of future dividends will be determined by the Board on an ongoing basis. About Pan American Silver Pan American Silver’s mission is to be the world’s largest and lowest cost primary silver mining company by increasing its low-cost silver production and silver reserves.The Company has eight mining operations in Mexico, Peru, Argentina and Bolivia.Pan American also owns the Navidad project in Chubut, Argentina and is the operator of the La Preciosa project in Durango, Mexico. Information Contact Kettina
